DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 Response to Amendment
The Amendment filed on 4/21/2021 has been entered. Claims 1, and 3-15 remain pending in the application. Claims 16-20 are new.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter assembly as claimed in claim 1 comprising wherein the catheter assembly is configured such that at least the needle hub and the catheter are advanceable together relative to the deflection suppressing member. 
In regard to claim 15, the prior art of record does not teach or otherwise render obvious in combination with all claim limitation method of using a catheter assembly as claimed in claim 15 comprising wherein the deflection suppressing member includes, at a distal end thereof, a support 
In regard to claim 16, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter assembly as claimed in claim 16 comprising a guide wire disposed in the inner cavity so as to be movable relative to the inner needle in the axial direction. 
The closest prior art of record Amisar (WO2016020923 A2) teaches the limitations of claim 16 except for wherein the catheter assembly further comprises a guide wire disposed in the inner cavity so as to be movable relative to the inner needle in the axial direction. Ishida (WO2014199697) teaches a guide wire (figure 2, item 20) disposed in the inner cavity (see figure 3) so as to be movable relative to the inner needle in the axial direction (see figure 2 and 3; see paragraph [0057] of attached English translation with the Non-final office action mailed 5/27/2020). However Amisar teaches away from using a guide wire disposed in the inner cavity of the inner needle so as to be movable relative to the inner needle in the axial direction (see page 4, line 10-12 of Amisar: wherein it is a further object of the present invention to provide an intravascular catheter insertion system without the need of a guidewire or other guiding means) and therefore there one of ordinary skill in the art would not modify Amisar in view of Ishida.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783